Citation Nr: 9906987	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  98-07 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to Agent Orange exposure.

3.  Whether new and material evidence sufficient to reopen a 
claim for service connection for a back disorder - to include 
spondylolysis of L5, spina bifida occulta with transitional 
vertebrae and paravertebral spasm, and disc degeneration - 
has been submitted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Reno, Nevada Department of Veterans Affairs (VA) Regional 
Office (RO).

The issue of entitlement to service connection for PTSD will 
be addressed in the remand, below.


FINDINGS OF FACT

1.  There is no competent evidence of record showing that the 
veteran had peripheral neuropathy in service, that peripheral 
neuropathy was compensably manifested within one year after 
active service, that the veteran has ever had acute or 
subacute peripheral neuropathy, or that the current 
peripheral neuropathy is casually related to exposure to 
Agent Orange or other incident of military service.




2.  In a January 1979 rating decision, service connection for 
a back disorder - to include spondylolysis of L5, spina 
bifida occulta with transitional vertebrae and paravertebral 
spasm, and disc degeneration - was denied on the basis that 
no back disorder had its onset during active service, 
increased in severity during active service, or was otherwise 
related to the veteran's military service.

3.  The evidence received since January 1979 does not include 
competent evidence that a back disorder had its onset during 
active service, increased in severity during active service, 
or was otherwise related to the veteran's military service; 
thus, this evidence, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The claim for service connection for peripheral 
neuropathy is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The decision of the RO in January 1979 denying the claim 
of entitlement to service connection for a back disorder - to 
include spondylolysis of L5, spina bifida occulta with 
transitional vertebrae and paravertebral spasm, and disc 
degeneration - is final.  38 U.S.C. § 4005(c) (1976) 
(recodified at 38 U.S.C.A. § 7105 (West 1991)); 38 C.F.R. 
§ 19.153 (1978) (now 38 C.F.R. § 20.1103 (1998)).

3.  No new and material evidence has been presented to 
warrant reopening a claim of entitlement to service 
connection for a back disorder, to include spondylolysis of 
L5, spina bifida occulta with transitional vertebrae and 
paravertebral spasm, and disc degeneration.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for Peripheral 
Neuropathy
 
Factual Background

Service medical records reveal that on the veteran's December 
1968 pre-induction examination the neurologic evaluation was 
normal.  There were no complaints or findings of peripheral 
neuropathy in service.  On the separation examination, the 
veteran indicated that he had not had any leg cramps, 
neuritis or paralysis.  The neurologic evaluation was normal.

Service personnel records indicate that the veteran had 
service in the Republic of Vietnam.

Private medical records and statements dated in the 1970s 
reflect no reference to peripheral neuropathy.  

The veteran underwent a private neurological consultation in 
early April 1997 by a Dr. Lovell.  He reported that he had 
injured his right elbow and left hand when he fell into a 
hole in December 1996.  He indicated that he had a shooting 
discomfort in the left wrist and fingers.  The peripheral 
motor examination was normal, except for a suggestion of left 
abductor pollicis brevis (APB) weakness.  Sensation was 
decreased in a stocking distribution to pinprick, and 
vibration appeared normal.  There was a subjective decreased 
sensation over the entire left hand and forearm, but it was 
not in a dermatomal or nerve distribution.  The reflexes were 
absent in the ankles and trace to 1/4 elsewhere.  An 
electromyogram (EMG) and a nerve conduction velocity (NCV) 
study of the both upper extremities and a limited NCV of the 
left lower extremity revealed bilateral median neuropathy, 
which was most likely at the wrists, and probable mild 
sensorimotor generalized peripheral neuropathy.  The 
bilateral median neuropathy was suggestive of bilateral 
carpal tunnel syndrome, but a more proximal lesion could not 
be excluded.  In a statement, Dr. Lovell indicated that the 
etiology of the peripheral neuropathy was unknown.
 
In another statement later that month, Dr. Lovell indicated 
that the veteran continued to complain of left hand tingling 
and numbness.  The veteran also reported that he had pain in 
both elbows and the right knee.  The impression of Dr. Lovell 
was the following: (1) carpal tunnel syndrome of the left 
hand, which caused paresthesia and some discomfort; (2) right 
median neuropathy; and (3) peripheral neuropathy.  With 
regard to the right median neuropathy, Dr. Lovell indicated 
that it might be due to carpal tunnel syndrome, but that 
another etiology was possible because the nerve was slow 
along the entire forearm.

In November 1997, the veteran complained of tingling, 
numbness and burning.  The veteran also reported to his 
treating psychiatrist in January 1998 that he had neuropathy 
from exposure to Agent Orange.

At the July 1998 hearing held at the RO before a hearing 
officer, the veteran suggested that Dr. Lovell said it was 
possible that his peripheral neuropathy was related to 
exposure to Agent Orange.  Hearing Transcript (T.) 10.

Analysis

The threshold question is whether the appellant has presented 
evidence of a well-grounded claim.  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court") has defined a well-grounded claim 
as a claim that is plausible.  In other words, a well-
grounded claim is meritorious on its own or capable of 
substantiation.  If the claim is not well grounded, the 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If the appellant has 
not submitted evidence of a well-grounded claim, there is no 
duty to assist him in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a).

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury, which results in a 
current disability, was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 1991).  Such a determination requires a 
finding of a current disability that is related to an injury 
or disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of the following: a current disability, in 
the form of a medical diagnosis; incurrence or aggravation of 
a disease or injury in service, in the form of lay or medical 
evidence; and a nexus between the in-service aggravation or 
injury or disease and the current disability, in the form of 
medical evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  If a 
veteran had 90 days or more of service during wartime, and if 
an organic disease of the nervous system is manifested to a 
compensable degree within one year following discharge from 
service, the disorder will be considered to have been 
incurred in service.  This is a rebuttable presumption.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii) (1998).  
The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met, even though there is no record of such disease during 
service, and provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are satisfied: chloracne 
or other acneform disease consistent with chloracne, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, certain respiratory cancers, and soft 
tissue sarcoma.  38 C.F.R. § 3.309(e).  The Secretary of the 
Department of Veterans Affairs has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 61 Fed. Reg. 
41,421 (1996).

Specifically, where a veteran has Vietnam service and acute 
or subacute peripheral neuropathy is manifest to a degree of 
10 percent or more within a year after the last
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service, service 
incurrence shall be presumed.  38 C.F.R. § 3.307(a)(6)(ii) 
(1998).  For purposes of this section, the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e), Note 2.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994); see also 38 C.F.R. § 3.303(d) (1998).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The Court has held that a 
lay party is not competent to provide probative evidence as 
to matters requiring expertise derived from specialized 
medical knowledge, skill, expertise, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Also, 
evidence, which is simply information recorded by a medical 
examiner and not enhanced by any additional medical comment 
by that physician, is not "competent medical evidence" for 
purposes of Grottveit.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  Furthermore, a layperson's account of what a 
physician said is also not competent medical evidence for 
purposes of Grottveit.  Robinette v. Brown, 8 Vet. App. 69, 
77 (1995).

The veteran's service records reflect service in the Republic 
of Vietnam during the applicable time period; thus, he may 
have been exposed to Agent Orange.

The veteran's service medical records do not reveal any 
complaints or findings of neurological problems involving the 
extremities, and there were no diagnoses of peripheral 
neuropathy during active service.  At the time of his service 
discharge examination, all relevant findings were normal and 
the veteran denied a relevant medical history.  Also, there 
is no competent evidence that the veteran had acute or 
subacute peripheral neuropathy within one year of the last 
date on which the veteran was exposed to any herbicide agent 
during service.  Therefore, the criteria to warrant 
presumptive service connection for acute or subacute 
peripheral neuropathy based on herbicide exposure have not 
been met.  38 C.F.R. § 3.307(a)(6)(ii).  Likewise, there is 
no competent evidence that any type of peripheral neuropathy 
was compensably manifested within one year of active service. 

In addition, there is no competent evidence that the current 
peripheral neuropathy is casually related to exposure to 
Agent Orange or other incident of military service.  The 
veteran has submitted medical evidence from Dr. Lovell, but 
the physician did not relate the current peripheral 
neuropathy to exposure to Agent Orange.  In his first April 
1997 statement, Dr. Lovell's impression was that the etiology 
of the peripheral neuropathy was unknown.  The Board notes 
the veteran implied at his hearing that Dr. Lovell said that 
it was possible that his peripheral neuropathy was related to 
exposure to Agent Orange.  However, such testimony is not the 
equivalent of medical evidence.  See Robinette, 8 Vet. App. 
at 77.  Also, the notation by the veteran's psychiatrist that 
the neuropathy is related to exposure to Agent Orange is not 
competent evidence of medical causation because that notation 
is simply information recorded by a medical examiner, without 
any additional medical comment.  See LeShore, 8 Vet. App. at 
409.  Simply put, the veteran has neither submitted nor 
identified any medical evidence or opinion that he had acute 
or subacute peripheral neuropathy during the relevant time 
frame or that his current peripheral neuropathy is related to 
service, including herbicide exposure in Vietnam.  

In summary, there is no competent evidence of record showing 
that the veteran had peripheral neuropathy in service, that 
peripheral neuropathy was compensably manifested within one 
year of active service, that the veteran has ever had acute 
or subacute peripheral neuropathy, or that the current 
peripheral neuropathy is casually related to exposure to 
Agent Orange or other incident of military service.  
Accordingly, his claim is not well grounded.  See Caluza, 7 
Vet. App. at 506.

In reaching its decision, the Board is again mindful that the 
Court has held that there is some duty to assist a claimant 
in the completion of an application for benefits under 38 
U.S.C.A. § 5103(a), depending on the particular facts in each 
case.  See Robinette v. Brown, 8 Vet. App. 69 (1995); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996); as modified by 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), wherein the Court 
found that there was a duty to further assist in the 
development of evidence only when the veteran has reported 
the existence of evidence which could serve to cause his 
claim to be well grounded.  The facts and circumstances of 
this case are such that no further action is found to be 
warranted. 

II.  Whether New and Material Evidence Sufficient to Reopen a 
Claim for Service Connection for a Back Disorder Has Been 
Submitted

Factual Background

In an unappealed January 1979 rating decision, service 
connection was denied for a back disorder, to include 
spondylolysis of L5, spina bifida occulta with transitional 
vertebrae and paravertebral spasm, and disc degeneration.  
The basis of the denial was that no back disorder had its 
onset during active service, increased in severity during 
active service, or was otherwise related to the veteran's 
military service.  The evidence of record at the time of that 
rating decision included service medical records and private 
medical records from 1974 to 1978.  Service medical records 
reveal that on an induction examination in December 1968 the 
veteran's spine was noted to be normal and he denied a 
history of back trouble.  In July 1969, the veteran 
complained of a fever and a backache.  It was noted that he 
had a defect of the pars interarticularis of the right side 
of L5, a transitional vertebra at S1, and spina bifida 
occulta.  Spondylolysis of L5 was diagnosed, and the veteran 
was given a permanent L3 profile.  He complained again of 
back pain in December 1969.  The impression was spondylolysis 
of L5 and spina bifida occulta, with paravertebral spasm.  On 
the separation examination, the veteran reported that he had 
had back trouble.  It was noted that he had chronic back pain 
that was activity related, but resulted in no loss of 
function.  On physical examination the spine noted to be 
normal.

An August 1975 employee medical report signed by R. Miller, 
M.D., reflects that the veteran sprained his back while 
stocking sheetrock.  In an Employee's Claim for Compensation, 
the veteran reported a September 1978 on-the -job back 
injury.  His chiropractor diagnosed the injury as lumbo-
sacral strain.  

In a December 1978 medical certificate, the veteran's 
chiropractor reported that the veteran had been first seen in 
September 1978 for an industrial injury and that the veteran 
reported a severe back injury in Vietnam and that he had 
never fully recovered from that injury.  The chiropractor 
also submitted a statement of X-ray findings noting that X-
rays taken in April 1974 revealed, in pertinent part, 
rotation of the pelvis, "sisc" wedging and vertebral body 
rotation; spina bifida at S1; and discogenic degeneration at 
L5.  

The evidence that has been received since the January 1979 
rating decision includes VA treatment records dated in 1991, 
1997 and 1998, and a transcript of a July 1998 hearing.  In 
October 1991, the veteran received injections to relieve pain 
in the lumbar spine.  The veteran complained about low back 
pain in October 1997.  In October 1997, he reported that he 
had had a back injury in Vietnam in 1969 and that his pain 
had been getting progressively worse over the years.  In 
another October 1997 medical record entry, there was 
reference to a back injury in service in the 1970s.  That 
same month, the veteran reported to his psychiatrist that he 
had had a combat injury in Vietnam, and in December 1997 the 
assessment of the veteran's psychiatrist was that the 
veteran's job was making his back pain worse.  

At the July 1998 hearing, the veteran testified that he 
injured his back in service and that he was given a permanent 
profile.  T. at 2-3.  He also said that he did not have 
problems with his back prior to the injury in service and 
that he had had problems with his back since that injury.  
Id. at 3.  The veteran's representative stated that, at a 
minimum, any preexisting back disorder was aggravated by an 
in-service injury.  Id. at 14.

Legal Criteria

Service connection may be established for a disability 
resulting from a personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in the line of duty.  
38 U.S.C.A. § 1110.  While congenital or developmental 
defects are not diseases or injuries within the meaning of 
the applicable legislation, any disability from a 
superimposed chronic acquired disease or injury during 
service may be considered for service connection.  See 
38 C.F.R. § 3.303(c) (1998); VAOPGCPREC 82-90 (1990).

Every veteran of wartime service should be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 1991).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991).  
 
If there is wartime service , clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  Medical facts and 
principles may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service.  38 C.F.R. 
§ 3.306(b) (1998).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1998) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show a chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the condition noted during service is not shown to be chronic 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
regulation requires continuity of symptomatology, not 
continuity of treatment.  Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991).

The Court has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter, and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  A layperson is not, however, competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
unless such a relationship is one to which a lay person's 
observation is competent.  See Savage, 10 Vet. App. at 495-
97.  Lay assertions of medical causation cannot be a basis to 
reopen a claim under 38 U.S.C.A. § 5108.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

The law grants a period of one year from the date of the 
notice of the result of the initial determination for the 
filing of a notice of disagreement; otherwise, that 
determination becomes final and may not be reopened unless 
new and material
evidence is submitted. 38 U.S.C. § 4005(c) (1976) (recodified 
at 38 U.S.C.A. § 7105 (West 1991)); 38 C.F.R. § 19.153 (1978) 
(now 38 C.F.R. § 20.1103 (1998)).  New and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (1998).

For the purposes of determining whether new and material 
evidence has been submitted, credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  As to the 
determination of the materiality of the evidence presented 
since the last final disallowance of the claim, the newly 
presented evidence does not need to be probative of all of 
the elements that are required to award a claim, but instead 
needs to be probative only as to each element that was a 
specified basis for the last disallowance.  Evans v. Brown, 9 
Vet. App. 273, 284 (1996).  In this case, the veteran needs 
to present evidence that a back disorder had its onset during 
service, increased in severity during service, or is 
otherwise related to the veteran's service.

Analysis

The VA treatment records are new but not material evidence.  
These records reveal that the veteran still has a back 
disorder.  Also, the Board notes that the some of the 
treatment records contain a history given by the veteran of 
his injury in service and of his continued symptomatology; 
however, none of the treatment records contains a medical 
opinion or other competent evidence that relates the 
veteran's current back disorder to active service or to his 
reported continued symptomatology.  See Savage, 10 Vet. App. 
at 498.

Furthermore, the veteran's testimony is also new, but not 
material.  As a lay person, the veteran is competent to 
report any symptoms during and after service, but he is not 
qualified to express a competent opinion as to whether his 
current back disorder is related to active service by 
incurrence or aggravation, which is the type of evidence 
necessary to reopen this claim.  See Moray, 5 Vet. App. at 
214; Espiritu, 2 Vet. App. at 494-95. 

The Board also has reviewed the veteran's representative's 
argument at the hearing that any preexisting back disorder 
was aggravated during service.  That assertion is not 
competent or probative evidence and, thus, not material.  See 
Moray, 5 Vet. App. at 214; Espiritu, 2 Vet. App. at 494-95.

In summary, there is no competent evidence, added to the 
record since the January 1979 rating decision, showing that 
the veteran's back disorder is related to active service.  
Therefore, the veteran's claim of entitlement to service 
connection for a back disorder is not reopened. 

The Board recognizes that the Court, in Graves v. Brown, 9 
Vet. App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of 
evidence needed to complete his application, as discussed in 
Robinette v. Brown, 8 Vet. App. 69 (1995), to applications to 
reopen a claim through the presentation of new and material 
evidence.  In Beausoleil v. Brown, 8 Vet. App. 459 (1996); 
and Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. Brown, 9 Vet. App. 341, 344 (1996), 
the Court found a duty to further assist in the development 
of the evidence when the veteran has reported the existence 
of evidence which could serve to render a claim well-
grounded.  By analogy, such duty would appear to be triggered 
where a veteran has identified evidence that 



could serve to reopen a claim.  The facts and circumstances 
of this case are such that no further action is warranted.  
Thus, the Board finds that the VA has satisfied its duty 
under 38 U.S.C.A. § 5103(a).  See Slater v. Brown, 9 Vet. 
App. 240, 244 (1996).  The veteran is advised that new and 
material evidence would be medical evidence or opinion, based 
on the accurate facts of the case, that relates a current 
back disorder to service, either by incurrence or 
aggravation.


ORDER

Service connection for peripheral neuropathy is denied.

New and material evidence to reopen the claim for service 
connection for a back disorder - to include spondylolysis of 
L5, spina bifida occulta with transitional vertebrae and 
paravertebral spasm, and disc degeneration - has not been 
received and the application to reopen the claim is denied.


REMAND

The veteran's DD 214 reveals that he served in the Republic 
of Vietnam.  He was not awarded any awards or decorations 
indicative of combat.  His service personnel records reflect 
that he served in Vietnam from May 20, 1969 to April 20, 
1970, and that his principal duty was cannoneer (13A10 MOS).  
The personnel records also show that he was assigned to C 
Battery, 1st Battalion, 92nd Artillery, and that he was 
involved in the Tet 69 counteroffensive as well as an unnamed 
campaign in the summer and fall of 1969. At his personal 
hearing, he testified that after being placed on a physical 
profile for his back, he did a different job from his normal 
duty, that is, he was in a fire direction center, monitored 
radios, drove officers, monitored their calls and the like.  
The record shows that the physical profile is dated August 
16, 1969.  




The veteran's service medical records show no psychiatric 
problems and he did not file a claim for PTSD until 1997, 
then reporting that PTSD started in 1985.  The post-service 
medical evidence of record mentions no psychiatric problems 
until the late 1990s when he was noted to have PTSD.  

In his January 1998 statement and his July 1998 testimony, 
the veteran has described his stressors.  Yet, an attempt to 
verify his stressors has not been made.

Under West v. Brown, 7 Vet. App. 70 (1994), the sufficiency 
of a stressor is a medical determination, and therefore 
adjudicators may not render a determination on that point in 
the absence of independent medical evidence.  Under Cohen v. 
Brown, 10 Vet. App. 328 (1997), the three requisite elements 
for eligibility for service connection for PTSD are the 
following:  (1) a current, clear medical diagnosis of PTSD 
(presumed to include the adequacy of the PTSD symptomatology 
and the sufficiency of a claimed in-service stressor); (2) 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  Specifically, in Cohen, the Court noted 
that the VA had adopted a final rule in October 1996, 
effective November 7, 1996, revising 38 C.F.R. §§ 4.125 and 
4.126 (1996).  The effect of these revisions was to change 
the diagnostic criteria for mental disorders from the 
Diagnostic and Statistical Manual for Mental Disorders (DSM), 
third edition and the third edition, revised, to the fourth 
edition (DSM- IV).  The Court found that DSM-IV altered the 
criteria for assessing the adequacy of the stressor from an 
objective to a subjective basis.  It appears to the Board 
that the regulatory amendments to 38 C.F.R. §§ 4.125 & 4.126, 
and the incorporation of DSM-IV, will have a potentially 
liberalizing effect in adjudicating claim for service 
connection for PTSD, particularly when an individual is not a 
combat veteran or who is not shown to have "engaged in 
combat with the enemy."

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be asked to 
identify all sources of treatment or 
evaluation for psychiatric problems since 
service discharge.  After obtaining 
appropriate authorization, the RO should 
attempt to obtain any medical records 
that are not already in the claims file, 
specifically to include any records from 
the VA Medical Center in Las Vegas, 
Nevada prior or subsequent to those on 
file.
  
2.  The veteran should be asked to 
provide any additional information 
possible regarding stressful events 
claimed to have caused PTSD.  In 
particular, the veteran should provide as 
much detailed information as possible 
regarding his duties in Vietnam before he 
was given a profile for his back and the 
dates, places, and detailed descriptions 
of stressor events, including the deaths 
of his buddies to include their names, 
units, dates of death and causes of 
death.  The veteran should also be 
advised of the probative value of any lay 
statements from comrades with whom he 
served during Vietnam or others who 
participated/witnessed or had knowledge 
of any of the alleged stressful events in 
service.  The veteran is advised that 
this information is necessary to obtain 
supportive evidence of the stressful 
events and that he must be as specific as 
possible because without such details an 
adequate search for verifying information 
can not be conducted.

3.  The RO should send a copy of any 
additional details supplied by the 
veteran, a copy of this remand, the 
veteran's DD Form 214 and his service 
personnel records, and all other relevant 
documents to the USASCRUR, located at 
7798 Cissna Road, Suite 101, Springfield, 
Virginia 22150.  They should be requested 
to provide any information that might 
corroborate any of the veteran's alleged 
stressors, to include any unit morning 
reports, lessons learned or unit 
histories, along with information as to 
where the veteran's unit was located 
during his tour in Vietnam.  

4.  Following the above, the RO must make 
a specific determination with respect to 
whether the veteran "engaged in combat 
with the enemy."  If the RO determines 
that the veteran did not engage in combat 
with the enemy, it should determine which 
claimed stressors have been corroborated 
by the evidence.  All related credibility 
issues should be addressed.  The 
conclusions reached should be recorded.  

5.  After all of the above has been 
completed to the extent possible, the 
veteran should be afforded a VA 
psychiatric examination by a board-
certified psychiatrist who has not 
previously treated or evaluated him.  The 
claims file, including all additional 
evidence obtained and the RO's 
conclusions as to whether the veteran 
served in combat and corroborated 
stressors, and copy of this remand, must 
be provided to the psychiatrist for 
review prior to examination, the receipt 
of which should be acknowledged in the 
examination report.  The examiner must be 
instructed that only the stressors listed 
by the RO may be considered by the 
examiner in determining whether the 
veteran has PTSD due to service.  The 
examination should include all 
appropriate tests and evaluations, 
including psychological testing with PTSD 
subscales, the report of which should be 
reviewed by the examining psychiatrist 
prior to making a diagnosis.  If PTSD is 
diagnosed, the examiner should identify 
the stressors and discuss which of the 
Diagnostic criteria for PTSD, as found in 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV), have and which 
have not been met, providing examples and 
reasons for so concluding.  The rationale 
for all conclusions reached should be 
provided.

6.  The RO should then review the 
examination report.  If it is not 
responsive to the Board's instructions, 
it should be returned to the examiner as 
inadequate.

7.  The RO should review the record and 
ensure that all the above actions have 
been adequately completed.  Thereafter, 
the RO should re-adjudicate the claim of 
entitlement to service connection for 
PTSD based on the entire evidentiary 
record and with consideration of West v. 
Brown, 7 Vet.App. 70 (1994); Cohen v. 
Brown, 10 Vet.App. 328 (1997); and the 
new diagnostic criteria.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case containing all applicable laws and 
regulations not previously included and 
given the opportunity to respond thereto.  
No action is required of the appellant 
until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

- 20 -


